409 So. 2d 220 (1982)
Michael James GORNEY and Patrick Shawn Autry, Appellants,
v.
STATE of Florida, Appellee.
No. 81-834.
District Court of Appeal of Florida, Fourth District.
February 3, 1982.
John Scarola of Montgomery, Lytal, Reiter, Denney & Searcy, P.A., and Edna L. Caruso, West Palm Beach, for appellants.
Jim Smith, Atty. Gen., Tallahassee, and Laura R. Morrison, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
REVERSED. We find that the trial court erred in failing to grant the motions to suppress filed by appellants. The police detained the appellants after observing them proceeding in rental cars on the highway and apparently making contact with one another by portable civilian band radios. We do not believe these circumstances were sufficient to give rise to a founded suspicion that the appellants were engaged in criminal activity so as to justify their detention. Kayes and Palmer v. State, 409 So. 2d 1075 (Fla. 2d DCA 1981); Royer v. State, 389 So. 2d 1007 (Fla. 3d DCA 1980); State v. Stevens, 354 So. 2d 1244 (Fla. 4th DCA 1978).
Accordingly, this cause is reversed and remanded for further proceedings consistent herewith.
DOWNEY, ANSTEAD and DELL, JJ., concur.